                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Christopher Bernard Robinson,

       Plaintiff,
                                            Civil Case No. 18-13290
v.

Pittsfield Charter Township, et al.,        Sean F. Cox
                                            United States District Court Judge
      Defendants.
______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION
                   AND DISMISSING ACTION WITH PREJUDICE

       On October 22, 2018, pro se Plaintiff Christopher Bernard Robinson (“Robinson”) filed

this action against Defendants.

       The matter was referred to Magistrate Judge David R. Grand for all pretrial proceedings.

Thereafter, Defendants filed motions to dismiss. After the motions were briefed, on May 29,

2019, the magistrate judge issued a Report and Recommendation (ECF No. 31) wherein he

recommends that the Court grant the three motions to dismiss and dismiss this action with

prejudice.

       The time permitted for the parties to file objections to that Report and Recommendation

has passed and no objections were filed.

       Accordingly, the Court hereby ADOPTS the May 29, 2019 Report and Recommendation

and ORDERS that Defendants’ Motions to Dismiss (ECF Nos. 16, 18 & 20) are GRANTED and

this action is DISMISSED WITH PREJUDICE.




                                               1
      IT IS SO ORDERED.

                          s/Sean F. Cox
                          Sean F. Cox
                          United States District Judge

Dated: June 21, 2019




                             2
